                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

TOWANDA RICHARDSON,                        *

                                           *
       Plaintiff,
                                           *              Civil Action No. RDB-18-0884
       v.
                                           *
MARYLAND TRANSIT
ADMINISTRATION, et al.,                    *

       Defendants.                         *

*      *       *     *       *      *  *   *    *   *                    *      *      *
                                 MEMORANDUM OPINION

       On July 5, 2017 Plaintiff Towanda Richardson (“Plaintiff” or “Richardson”)

commenced this lawsuit in the Circuit Court for Baltimore City against Defendants the

Maryland Transit Administration (“MTA”), the State of Maryland, Lt. Timothy Perry

(“Perry”), Patricia Johnson (“Johnson”), and Tonya Sturdivant (“Sturdivant”) (collectively, the

“MTA Defendants”); Dr. Robert Toney and Occupational Health Centers of Southwest, PA,

d/b/a Concentra Urgent Care (the “Concentra Defendants”); and Dr. Douglas Craig, Atlantic

OccuPsych, and Greenside Psychological Associates, Inc. (the “Greenside Defendants”). On

March 27, 2018, Defendants MTA, the State of Maryland, and Perry removed this action to

this Court, pursuant to 28 U.S.C. § 1331. (ECF No. 1.)

       Richardson, a police officer employed by the MTA, alleges that the MTA Defendants

retaliated against her for filing an EEOC Complaint by demoting her and placing her on

administrative leave on the pretense that she was unfit for duty. (ECF No. 2, at ¶ 13.) Her

Second Amended Complaint presents several state law claims: Defamation (Counts I-III);


                                               1
Breach of Contract (Count IV); and violations of the Maryland Fair Employment Practices

Act (“MFEPA”), Md. Code Ann., State Gov’t, Human Relations § 20-601, et seq. (Count VII).

Richardson also alleges violations of two federal statutes: Section 504 of the Rehabilitation

Act, 29 U.S.C. § 794 (Count V) and the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12111, et seq. as amended by the Americans with Disability Acts Amendments Act of 2008

(“ADAAA”) (Count VI).

        Now pending before this Court is Plaintiff’s Motion to Stay Proceedings Pending

Completing of the EEOC Investigation and Conciliation, and Request for Hearing (ECF No.

21); the Greenside Defendants’ Motion to Dismiss the Second Amended Complaint (ECF

No. 8); and the MTA Defendants’ Motion to Dismiss Plaintiff’s Complaint (ECF No. 13).1

The submissions have been reviewed and no hearing is necessary. See Local Rule 105.6 (D.

Md. 2018). For the reasons set forth below, Plaintiff’s Motion to Stay Proceedings Pending

Completion of the EEOC Investigation and Conciliation, and Request for Hearing (ECF No.

21) is DENIED and the MTA Defendants’ Motion to Dismiss (ECF No. 13) is GRANTED

IN PART. This Court dismisses Plaintiff’s federal claims set forth in Counts V and VI and

declines to exercise supplemental jurisdiction over her remaining state claims. Therefore,

Plaintiff’s state law claims are REMANDED to the Circuit Court for Baltimore City.

Accordingly, this Court will not rule on the Greenside Defendant’s pending Motion to

Dismiss, as it concerns only state law claims. (ECF No. 8.)

                                         BACKGROUND


1On April 3, 2018, Defendants MTA, the State of Maryland, and Perry filed a Motion to Dismiss Plaintiff’s
Complaint. (ECF No. 13.) On May 31, 2018 Defendants Johnson and Sturdivant joined the Motion. (ECF
No. 29.)

                                                   2
        In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

V. Nat’ Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). Plaintiff Richardson has worked as an MTA Police

Officer for about seven years. (ECF No. 2, at ¶ 10.) She alleges that Defendants began to

retaliate against her after she filed a Charge with the Equal Employment Opportunity

Commission (“EEOC”) in May 2016. Richardson does not explain why she filed this Charge,

describe its contents, or furnish a copy for this Court’s review. She only explains that she

“decided not to pursue” it. (Id. at ¶ 13.)

        Richardson claims that Defendants initiated a “campaign of abuse and harassment”

immediately after she filed her Charge. (Id. at ¶ 64.) The Complaint summarily alleges that

the Defendants have issued her meritless write-ups, subjected her to “hyper supervision and

hyper scrutinizing,” and made “false allegations regarding performance.”2 (Id. at ¶ 81.)

Richardson supplies some specifics to flesh-out these vague claims. On July 1, 2016 Patricia

Johnson, Chief of Medical Services, allegedly demoted Richardson and placed her on light

duty. (Id. at ¶ 15.) Richardson further alleges that Timothy Perry, a Lieutenant at the MTA

Police Department, and Tonya Sturdivant, the Deputy Director of Medical Services, placed

her on administrative leave. (Id. at ¶ 16.) The MTA allegedly cited Richardson’s “mental

health issues” as the reason for taking these actions against her. (Id. at ¶¶ 16-17.)

        Richardson alleges that the MTA ordered her to undergo two mental health evaluations


2 Richardson additionally alleges that Defendants charged her for a lost phone but did not attempt to bill her
male colleagues for the same mistake. (Id. at ¶ 81.) This allegation appears misplaced, as her claims of disparate
treatment are not based on sex.

                                                        3
designed to support its claims that she was unfit for duty due to her mental state.3 (Id. at ¶¶

20-23.) On July 21, 2016 she submitted to a “Workability Examination” at Concentra

conducted by Dr. Robert Toney, the Medical Director for the State of Maryland. (Id. at ¶ 20.)

Dr. Toney concluded that Richardson should remain suspended from employment and

recommended that she undergo a psychological examination. (Id. at ¶ 21.) Richardson claims

that Dr. Toney “and/or” the MTA referred her to Dr. Douglas Craig of Atlantic OccuPsych,

who allegedly “rubber-stamped” Dr. Toney’s conclusion. (Id. at ¶¶ 23-24.) Dr. Craig

determined that Richardson’s “current functioning suggests compromise of essential job

elements of a Police Office[r], specifically related to integrity, stress tolerance, social

competence, and impulse control.” (Id. at ¶ 23.)              Accordingly, he recommended that

Richardson’s employment should have been terminated. (Id.)                  Richardson disputes the

accuracy of these evaluations, citing favorable examinations performed by other medical

professionals. (Id. at ¶¶ 26-29.)

        On July 26, 2016 Richardson filed a second Charge of Discrimination with the EEOC,

which she describes as “a discrimination claim based on Disability and Retaliation.” (Id. at ¶

19.) Richardson provides no additional details beyond these and has not supplied a copy of

her Charge. On August 8, 2016, the MTA allegedly charged Richardson with insubordination.

(Id. at ¶ 63.) At an unspecified time that month,4 Lt. Timothy Perry allegedly snatched Officer

Richardson’s phone out of her hand, ordered her to leave, and declared that she “he was not


3 The Second Amended Complaint does not explain whether these evaluations occurred before or after she
was placed on administrative leave. In her Response to the MTA Defendant’s Motion to Dismiss, Richardson
claims that the MTA placed her on administrative leave after the examinations by Dr. Toney and Dr. Craig.
(ECF No. 20-1, at 2.)
4 The Second Amended Complaint does not specify the precise date of this encounter or describe where it

occurred.

                                                   4
an officer.” (Id. at ¶ 30.) Subsequently, Lt. Perry and another employee escorted her from the

premises.

       On July 5, 2017, Richardson commenced this action in the Circuit Court for Baltimore

City, alleging three counts of defamation and one count of breach of contract. (Notice of

Removal at ¶ 1, ECF No. 1.) On January 18, 2018 she filed a First Amended Complaint which

added no new claims. (Id.) On March 5, 2018, the Greenside Defendants moved to dismiss

the Amended Complaint. (ECF No. 8-1, at 1.) On March 12, 2018, Richardson again

amended her Complaint to add a state law claim under the Maryland Fair Employment

Practices Act (“MFEPA”), Md. Code Ann., State Gov’t, § 20-601, et seq., and two federal claims

pursuant to Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, and the Americans with

Disabilities Act, 42 U.S.C. § 12111, et seq. (Id; ECF No. 2.) Richardson claims that the MTA

Defendants failed to accommodate her disability, subjected her to disparate treatment,

retaliated against her for filing an EEOC Charge in May 2016, and created a hostile work

environment—all in violation of the Rehabilitation Act. Under the ADA, Richardson only

brings disparate treatment, retaliation, and hostile work environment claims.

       On March 27, 2018, prompted by the addition of federal claims, Defendants MTA, the

State of Maryland, and Perry removed this action to this Court, invoking federal question

jurisdiction pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367(a). On April 2, 2018 the Greenside Defendants once again moved to dismiss the

Complaint. (ECF No. 8.) The MTA Defendants filed their pending Motion to Dismiss the

following day. (ECF No. 13.) On May 1, 2018, Plaintiff filed a Motion to Stay, which the

MTA Defendants have opposed. (ECF Nos. 21, 24.)


                                              5
                                 STANDARD OF REVIEW

   I.       Motion to Stay

         The United States Supreme Court has long held that the “power to stay proceedings is

incidental to the power inherent in every court” to control its own docket “with economy of

time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

245–55, 57 S. Ct. 163 (1936); see also Williford v. Armstrong World Indus. Inc., 715 F.2d 124, 127

(4th Cir. 1983) (holding that courts possess the inherent power to stay an action to ensure the

“efficient management of their dockets”). When determining whether to grant

a motion to stay, a district court must “weigh competing interests and maintain an even

balance.” Landis, 299 U.S. at 255. In determining whether to stay proceedings, the district

court should consider three factors: (1) the potential prejudice to the non-moving party; (2)

the hardship and inequity to the moving party if the action is not stayed; and (3) the judicial

resources that would be saved by avoiding duplicative litigation if the case is in fact stayed. See,

e.g., Yearwood v. Johnson & Johnson, Inc., No. RDB–12–1374, 2012 WL 2520865, at *3 (D. Md.

June 27, 2012).

   II.      Motion to Dismiss Pursuant to Rule 12(b)(1)

         The MTA Defendants argue Plaintiff has failed to exhaust her administrative remedies

with respect to her Americans with Disabilities Act and Maryland Fair Employment Practices

Act claims. A motion to dismiss for failure to exhaust administrative remedies is governed by

Federal Rule of Civil Procedure 12(b)(1), which requires dismissal when the court lacks subject

matter jurisdiction. Khoury v. Meserve, 268 F. Supp. 2d 600, 606 (D. Md. 2003); Clarke v. DynCorp

Intern. LLC, 962 F. Supp. 2d 781, 786 (D. Md. 2013). Under Rule 12(b)(1), the plaintiff bears


                                                 6
the burden of proving, by a preponderance of the evidence, the existence of subject matter

jurisdiction. Demetres v. East West Const., Inc., 776 F.3d 271, 272 (4th Cir. 2015); Lovern v.

Edwards, 190 F.3d 648, 654 (4th Cir. 1999). A challenge to jurisdiction under Rule 12(b)(1) may

proceed either as a facial challenge, asserting that the allegations in the complaint are

insufficient to establish subject matter jurisdiction, or a factual challenge, asserting “that the

jurisdictional allegations of the complaint [are] not true.” Kerns v. United States, 585 F.3d 187,

192 (4th Cir. 2009) (citation omitted).

   III.    Motion to Dismiss Pursuant to Rule 12(b)(6)

       Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the

dismissal of a complaint if it fails to state a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6). The purpose of Rule 12(b)(6) is “to test the sufficiency of a complaint and

not to resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). While a complaint

need not include “detailed factual allegations,” it must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts

is improbable and . . . recovery is very remote and unlikely.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555-56 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff cannot rely on

bald accusations or mere speculation. Twombly, 550 U.S. at 555.

       In reviewing a Rule 12(b)(6) motion, a court “‘must accept as true all of the factual

allegations contained in the complaint’” and must “‘draw all reasonable inferences [from those


                                                7
facts] in favor of the plaintiff.’” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435,

440 (4th Cir. 2011) (citations omitted); Hall v. DirectTV, LLC, 846 F.3d 757, 765 (4th Cir.

2017). However, a court is not required to accept legal conclusions drawn from those facts.

Iqbal, 556 U.S. at 678. “A court decides whether [the pleading] standard is met by separating

the legal conclusions from the factual allegations, assuming the truth of only the factual

allegations, and then determining whether those allegations allow the court to reasonably

infer” that the plaintiff is entitled to the legal remedy sought. A Society Without A Name v.

Virginia, 655 F.3d 342, 346 (4th Cir. 2011), cert. denied, 566 U.S. 937 (2012).

                                            ANALYSIS

   I.      Plaintiff’s Motion to Stay is Denied.

        Richardson seeks to stay this action, which has been pending before the EEOC for

nearly three years, to allow the agency additional time to investigate her ADA and MFEPA

claims. She explains that she was forced to commence this lawsuit while her claims before the

EEOC were still pending because her defamation and breach of contract claims have short

statutes of limitations which are not tolled by filing a Charge with the EEOC. (ECF No. 21,

at ¶ 6.) Now, having amended her Complaint to introduce claims pending before the EEOC,

she fears that this case will advance before the agency finishes its investigation and conciliation

efforts. (Id. at ¶¶ 6, 10.) Accordingly, she seeks a stay of the proceedings in this case, hopeful

that the EEOC’s investigation and conciliation efforts will bring about a settlement.

        The MTA Defendants oppose the stay. They argue that this Court lacks subject matter

jurisdiction over Plaintiff’s ADA and MFEPA claims because she has not requested a right-

to-sue letter from the EEOC, even though she may do so at any time. (ECF No. 24, at 3.)


                                                  8
They contend that Richardson has manufactured her predicament, as nothing required her to

amend her Complaint to bring the ADA and MFEPA claims at this juncture. (Id.) They argue

that this Court should not stay the case to allow the EEOC to investigate claims which this

Court has no power to adjudicate and Plaintiff did not need to bring.

       This Court DENIES the Motion to Stay to allow this case to proceed unhindered by

the EEOC’s investigation of Richardson’s unripe claims. As further explained below, this

Court has once before denied Motion to Stay in Gardner v. Maryland Mass Transit Admin., JKB-

18-0365, 2018 WL 2193692 (D. Md. May 14, 2018), a case which presented the exact same

procedural posture. Consistent with the holding of Gardner, this Court will not stay this case

indefinitely as it awaits further proceedings before the EEOC or Richardson’s decision to

request a right-to-sue letter. Finally, a stay is not warranted in this case even though this Court

may assert jurisdiction over all of Richardson’s Rehabilitation Act claims, as well as the

retaliation claims she has asserted pursuant to the ADA and MFEPA. As discussed below,

Richardson has failed to adequately plead any claims under the Rehabilitation Act or a

retaliation claim under the ADA. Furthermore, this Court declines to exercise supplemental

jurisdiction over Richardson’s state law claims, including those brought pursuant to MFEPA.

       Both the ADA and MFEPA require plaintiffs to exhaust administrative remedies

before filing suit in court. Marshall v. Anne Arundel County, ELH-18-74, 2019 WL 568676, at

*10 (D. Md. Feb. 12, 2019). Claims brought pursuant to these statutes are subject to the same

exhaustion procedures of Title VII of the Civil Rights Act of 1964 (“Title VII”), codified as

amended at 42 U.S.C. §§ 2000e, et seq. Id. Pursuant to these regulations, a plaintiff must first

submit a “charge” of discrimination with the EEOC or an appropriate state or local agency


                                                9
within a specified time “after the alleged unlawful employment practice occurred,” 42 U.S.C.

§ 2000e-5(e)(1), and “cannot bring suit until [s]he has exhausted the administrative process.”

Chacko v. Patuxent Inst., 429 F.3d 505, 509 (4th Cir. 2005). In Maryland, a “deferral”

jurisdiction, the EEOC must refer the charge to the Maryland Commission on Civil Rights

(“MCCR”) and afford the agency at least sixty days to act under State or local law to remedy

the alleged discrimination. 42 U.S.C. § 2000e-5(d). Thereafter, the EEOC must assume its

own investigation of the charge to determine whether there is reasonable cause to believe that

unlawful discrimination has occurred. See 42 U.S.C. § 2000e-5(b).

       After making its determination, the EEOC must either dismiss the charge, reach a

conciliation agreement, or institute a civil action. 42 U.S.C. § 2000e-5(b). If the EEOC has

not taken these actions after 180 days (or, in a deferral jurisdiction, 240 days) have elapsed

since the filing of the charge, the plaintiff may submit a written request that the EEOC issue

a notice of right to sue, commonly called a “right-to-sue letter.” 29 C.F.R. § 1601.28(a)(1). In

response, the EEOC must “promptly issue” the letter. 29 C.F.R. § 1601.28(a)(1); see also

Murphy-Taylor v. Hofmann, 968 F. Supp. 2d 693, 712-14 (D. Md. 2013) (detailing these

procedures).

       The United States Court of Appeals for the Fourth Circuit has long held that the

“receipt of, or at least entitlement to, a right-to-sue letter is a jurisdictional prerequisite that

must be alleged in a plaintiff’s complaint.” Davis v. North Carolina Dep’t of Corr., 48 F.3d 134,

140 (4th Cir. 1995); see also Perdue v. Roy Stone Transfer Corp., 690 F.2d 1091, 1093 (4th Cir. 1982)

(“[I]t is entitlement to a ‘right to sue’ notice, rather than its actual issuance or receipt, which is

a prerequisite to the jurisdiction of the federal courts under § 2000(e)-5(f)(1).”). A plaintiff


                                                 10
who has not received a right-to-sue letter may nevertheless pursue her claim by demonstrating

that the EEOC improperly withheld a right-to-sue letter or never began the conciliation

process. See Perdue, 690 F.2d at 1092-93 (finding that plaintiff had established jurisdiction by

demonstrating that the EEOC had refused to issue a right-to-sue letter despite the plaintiff’s

proper requests); Soble v. Univ. of Maryland, 572 F. Supp. 1509, 1517 (D. Md. 1983) (explaining

that the plaintiff may pursue claims in court if, after the conciliation period has elapsed, the

EEOC has not considered the plaintiff’s claims).

       As this Court recently explained, a plaintiff does not establish her “entitlement” to a

right-to-sue letter by merely waiting out the 180-day statutory period. While the EEOC

investigation is on-going, she must at least request a right-to-sue letter before proceeding to

federal court. See Gardner, 2018 WL 2193692, at *4. Gardner presented the exact same

procedural posture at issue in this case. In Gardner, the plaintiff first pursued state law causes

of action in the Circuit Court for Baltimore City. Id. at *2. Gardner subsequently amended

her complaint to add two state law causes of action and two federal claims, including a claim

under Title VII. Id. Following the introduction of federal claims, the Defendants removed

the case to this Court. Id. Gardner then moved to stay these proceedings, explaining that

EEOC was still investigating her claims. Id. at *6. Because Gardner’s EEOC charge had been

pending for over 240 days, she had a statutory right to request and obtain a right-to-sue letter.

Id. at *5. She nevertheless chose not to exercise this right, hopeful that an EEOC investigation

would facilitate the settlement of her claims. Id. at *6. The Defendant opposed the stay,

arguing that this Court lacked jurisdiction over Gardner’s federal claims because she had not

satisfied the jurisdictional prerequisite of obtaining a right-to-sue letter. It further argued that


                                                11
this Court should not halt proceedings to await the uncertain time in the future when Gardner

requested her right-to-sue letter.

          This Court denied the Motion to Stay. It explained that the plaintiff’s failure to request

a right-to-sue letter deprived the court of jurisdiction and highlighted the important notice

function this procedure served. As this Court explained, the right-to-sue letter operates to

prevent “concurrent proceedings in the EEOC and the courts.” Id. at *4. (quoting Perdue, 690

F.2d at 1094). The letter both alerts the EEOC that “its time is up” and notifies the court that

litigation may commence. Id. at *5. By skipping this step and proceeding directly to court,

the plaintiff risks a coordination failure between the two systems, potentially causing “a court

[to] take[] jurisdiction over a case while EEOC proceedings are ongoing.” Id. at *5.

Accordingly, plaintiffs are only permitted to proceed without a right-to-sue letter under

circumstances which do not present these risks, such as when the EEOC fails to issue a right-

to-sue letter or has already concluded (or never started) its investigation. Id. Because Gardner

had not requested a right-to-sue letter and EEOC proceedings were on-going, this Court

determined that it could not take jurisdiction over Gardner’s Title VII claims. As the only

other basis for jurisdiction was a meritless Section 1981 claim, this Court denied the Motion

to Stay, unwilling to freeze proceedings until the uncertain time when Gardner’s federal claims

ripened.

          In this case, Richardson has pursued a nearly identical litigation strategy which likewise

does not warrant a stay.5 Just as Gardner chose to assert a Title VII claim prematurely,

Richardson has amended her Complaint to add ADA and MFEPA claims which have not


5   Richardson is represented by the same attorney who appeared on behalf of Gardner.

                                                      12
been subject to complete administrative exhaustion. She admits, just as Gardner did, that she

has not requested a right-to-sue letter despite her ability to do so at any time. And, just as

Gardner requested a stay, so too Richardson seeks to freeze these proceedings to allow the

EEOC additional time to investigate her claims and potentially facilitate a settlement. As in

Gardner, this Court will not stay the case to await the uncertain time when Richardson’s ADA

and MFEPA claims ripen. To permit Richardson to introduce unripe claims and use their

uncertain administrative status to stall this litigation indefinitely would undeniably prejudice

Defendants, whose fully-briefed Motions to Dismiss have been pending for nearly a year.

Accordingly, Richardson’s Motion to Stay (ECF No. 21) is DENIED.

         Neither party has addressed the narrow exception to the administrative exhaustion

requirements presented by Plaintiff’s retaliation claims. Claims of retaliation based on filing a

Charge with the EEOC may be asserted for the first time in federal court. Jones v. Calvert Group,

Ltd., 551 F.3d 297, 301-02 (4th Cir. 2009); Mintz v. City of High Point, 1:11CV586, 2014 WL

897013, at *3 (M.D.N.C. March 6, 2014) (dismissing wrongful termination claim because of

plaintiff’s failure to submit a right-to-sue letter but finding that it had jurisdiction over

plaintiff’s retaliation claim pursuant to the rule articulated in Calvert Group). Accordingly, this

Court may take jurisdiction over Richardson’s claims of retaliation based on her May 2016

EEOC Charge. Nevertheless, this Court’s jurisdiction over these claims do not warrant a stay

in this action. As discussed below, Richardson has failed to state a claim of retaliation under

both the ADA and the Rehabilitation Act. Furthermore, this Court declines to exercise

supplemental jurisdiction over Richardson’s MFEPA claim.

   II.      Plaintiff’s ADA and Rehabilitation Act Claims are Dismissed.


                                                13
          Richardson alleges violations of the ADA and § 504 of the Rehabilitation Act. As

previously discussed, this Court lacks jurisdiction over all of Richardson’s ADA claims, save

for her retaliation claim, and must dismiss these claims pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(h)(3). Defendants do not seek to dismiss Plaintiff’s Rehabilitation

Act claims on this basis, as they are not subject to the same administrative exhaustion

requirements. See Whitaker v. Maryland Transit Admin., ELH-17-00584, 2018 WL 902169, at

*29 n.15 (D. Md. Feb. 14, 2018) (explaining that non-federal employees need not exhaust

Rehabilitation Act claims). Instead, Defendants seek dismissal of these claims under Rule

12(b)(6), citing the Second Amended Complaint’s numerous pleading deficiencies.

          Richardson brings her ADA and Rehabilitation Act claims against the MTA and the

State of Maryland, alleging that these Defendants failed to accommodate her disability,6

subjected her to disparate treatment, retaliated against her for filing an EEOC Charge in May

2016, and fostered a hostile work environment. (ECF No. 2, at ¶¶ 57-67.)                                  The

Rehabilitation Act provides, in relevant part, that “[n]o otherwise qualified individual with a

disability in the United States . . . shall, solely by reason of her or his disability, be excluded

from the participation in be denied the benefits of or be subjected to discrimination under any

program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). Disability

discrimination claims brought under the ADA and the Rehabilitation Act are assessed under

the same standards. See Works v. Colvin, 519 F. App’x 176, 184 (4th Cir. 2013) (“The analysis

used to determine whether an employer has discriminated under the Rehabilitation Act is the

same as the analysis under the Americans with Disabilities Act.”).


6   Richardson does not allege that Defendants failed to accommodate her disability in violation of the ADA.

                                                       14
       This Court will dismiss Plaintiff’s Rehabilitation Act claims because the Second

Amended Complaint fails to adequately allege a violation of the Act. Richardson’s claims

arising from the Defendants alleged failure to accommodate, disparate treatment, and hostile

work environment all fail because she does not identify or describe her purported disability or

allege that Defendants believed that she suffered from a disability. Additionally, Plaintiff’s

accommodation claim fails because she has not supported this claim with any factual

allegations. Her hostile work environment claim also cannot survive Defendant’s Motion, as

Richardson has only vaguely alluded to incidents of harassment which would give rise to such

a claim. Finally, Plaintiff has failed to state a claim for retaliation under both the Rehabilitation

Act and the ADA because she has not described the contents of her May 2016 EEOC Charge

or provided a copy of this Charge to this Court.

   A. Richardson fails to state accommodation, disparate treatment, and hostile work
      environment claims because she has not alleged that she suffers from a
      disability.

       The MTA Defendants argue that Richardson has failed to state a claim under the

Rehabilitation Act based on an alleged failure to provide a reasonable accommodation,

disparate treatment, and a hostile work environment because the conclusory allegations of the

Second Amended Complaint do not warrant the inference that she suffers from a disability.

Richardson must sufficiently allege a disability, real or perceived, to prevail upon all three of

these claims. Rock v. McHugh, 819 F. Supp. 2d 456, 471 (D. Md. 2011) (hostile work

environment claims); Evans v. Potter, RDB-02-4043, 2003 WL 24085317, at *4 (D. Md. 2003)

(accommodation claims); Armstead v. Becton Dickinson Primary Care Diagnostics, Inc., 919 F. Supp.

188, 192 (D. Md. 1996) (disparate treatment claims). The Rehabilitation Act adopts the ADA’s


                                                 15
definition of “disability.” Brady v. Bd. of Educ. Of Prince George’s Cty., 222 F. Supp. 3d 459, 468

(D. Md. 2016), aff’d, 707 F. App’x 780 (4th Cir. 2018). The ADA defines the term “disability”

as “(1) a physical or mental impairment that substantially limits one or more major life activities

(the ‘actual-disability’ prong); (2) a record of such impairment (the ‘record-of’ prong); or (3)

being regarded as having such an impairment (the ‘regarded-as’ prong).” Summers v. Altarum

Institute, Corp., 740 F.3d 325, 328 (4th Cir. 2014). This same definition applies to Rehabilitation

Act claims. Cochran v. Holder, 436 F. App’x 227, 231 (4th Cir. 2011). To survive a Motion to

Dismiss, the plaintiff must explain how the alleged disability meets one of these criteria; merely

parroting the statutory language does not suffice. Wicomico Nursing Home v. Padilla, 910 F.3d

739, 751 (4th Cir. 2018) (determining that plaintiffs had failed to allege that nursing home

residents had disabilities because the Complaint merely alleged that they were “qualified

individuals with a disability.”)

       Plaintiff has failed to sufficiently allege that she suffers from a physical or mental

impairment that substantially limits one or more of her major life activities or that she has a

record of such impairment. Rather than identifying or describing her disability, the Second

Amended Complaint does little more than parrot the language of the ADA. Without further

elaboration, Richardson alleges that she was “suffering from a mental health condition.” (ECF

No. 2, at ¶ 58.) She contends that this unidentified condition “substantially limited one or

more of Plaintiff’s major life activities.” (Id. at ¶ 58.) She further alleges that Defendants

“knew that Plaintiff had a record and history of having a disability.” (Id. at ¶ 59.) Richardson

does not explain how her mental health condition affects her daily activities, if at all. Because

her vague allegations merely replicate the language of the statute, Richardson has failed to


                                                16
allege that she has a disability under either the “actual-disability” or “record-of” prong.

       Richardson’ Complaint also fails to support its conclusion that the MTA Defendants

“regarded and perceived Plaintiff as an individual with a disability.” (ECF No. 2, at ¶¶ 59, 70.)

The few factual allegations of the Complaint do not support this assertion.           Dr. Toney

allegedly found that Richardson’s physical and mental status examination was “unremarkable.”

(ECF No. 2, at ¶ 21.) Dr. Craig allegedly “rubber-stamped” this assessment, adding that

Richardson could not perform her essential job functions because of her “integrity, stress

tolerance, social competence, and impulse control.” (Id. at ¶ 23.) These evaluations merely

suggest that the MTA did not believe that Richardson could perform police work. Without

additional factual context, these comments do not warrant the inference that the Defendants

regarded Richardson as having a disability. See Hooven-Lewis v. Caldera, 249 F.3d at 267-68 (“An

employer does not regard an employee as substantially limited in her ability to work simply

because it finds her incapable of satisfying the demands of a particular job.”). Accordingly,

the Complaint fails to allege that Richardson was “regarded as” having a disability. Based on

Richardson’s failure to satisfy all three definitions of “disability” contained in the ADA, her

disparate treatment, accommodation, and hostile work environment claims must be dismissed.

   B. Richardson has failed to state a claim under the Rehabilitation Act based on
      Defendant’s alleged failure to accommodate her disability.

       The MTA Defendants additionally argue that Richardson’s disability accommodation

claims must be dismissed because Richardson’s only allegations concerning this claim are

wholly conclusory. (ECF No. 13-1, at 17.)        Under the Rehabilitation Act, employers must

make “reasonable accommodations to the known physical or mental limitations of an

otherwise qualified individual with a disability.” 42 U.S.C. § 12112(b)(5)(A); see Hooven–Lewis v.

                                               17
Caldera, 249 F.3d 259, 268 (4th Cir. 2001) (holding that analysis of the “failure

to accommodate”      language     of   the    Americans     with    Disabilities   Act   applies

to Rehabilitation Act claims). To prevail on a Rehabilitation Act claim, the Plaintiff must

establish: (1) she was an individual with a disability within the meaning of the ADA; (2) the

employer had notice of her disability; (3) she could perform the essential functions of the

position with reasonable accommodation; and (4) the employer refused to make

such accommodations. Rhoads v. FDIC, 257 F.3d 373, 387 n.11 (4th Cir. 2001).

       Closely tracking the elements of this cause of action, Richardson alleges that “with

reasonable accommodations and allowances, [she] was capable of performing all essential

functions of her job” (ECF No. 2, at ¶ 60), and that the MTA “refus[ed] to make

accommodations” for her disability (Id. at ¶ 65). The Second Amended Complaint does not

support these vague assertions with any factual content whatsoever. Richardson does not

allege that she requested an accommodation or explain how her unspecified mental health

condition could be accommodated. Accordingly, Richardson has failed to state a claim under

this theory.

   C. Richardson has failed to state a hostile work environment claim under the
      Rehabilitation Act.

       The MTA Defendants contend that the Amended Complaint fails to state a plausible

hostile environment claim under the Rehabilitation Act, arguing that Richardson’s allegations

of harassment are both vague and insufficiently severe or pervasive. To establish a hostile

work environment claim under the Act, Plaintiff must allege that: (1) she is a qualified

individual with a disability; (2) she was subjected to unwelcome harassment; (3) the harassment

was based on his disability; (4) the harassment was sufficiently severe or pervasive to alter the

                                               18
conditions of employment; and (5) some factual basis exists to impute liability for the

harassment to the employer. Fox v. Gen. Motors Corp., 247 F.3d 169, 177 (4th Cir. 2001).

       The fourth element is satisfied if “the workplace is permeated with ‘discriminatory

intimidation, ridicule, and insult . . . [that is] sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment[.]” Harris

v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S.

57, 65, 67 (1986)). To determine if the alleged conduct was “sufficiently severe,” courts look

to the “totality of the circumstances.” Harris, 510 U.S. at 23. Although Harris concerned a

hostile work environment claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e, et seq., Title VII precedent guides the interpretation of the ADA (and thus the

Rehabilitation Act). Fox, 247 F.3d at 176. The totality of the circumstances inquiry includes:

(1) the “frequency of the discriminatory conduct;” (2) “its severity;” (3) “whether it is

physically threatening or humiliating, or a mere offensive utterance;” and (4) “whether it

unreasonably interferes with an employee’s work performance.” Harris, 510 U.S. at 23. This

inquiry necessarily includes “both subjective and objective components.” Ocheltree v. Scollon

Prods., Inc., 335 F.3d 325, 333 (4th Cir. 2003) (en banc) (citing Harris, 510 U.S. at 21-22).

       The Complaint must provide sufficient factual context to permit this analysis; merely

identifying a few incidents of harassment and broadly alleging a hostile work environment

does not suffice. In Wilson v. Montgomery County Bd. of Trustees, PWG-17-2784, 2018 WL

4300498 (D. Md. 2018), Plaintiff Joy Wilson (“Wilson”) generally alleged that she “was

isolated, ignored, harassed, and bullied at various times” by her employer. Id. at *3. The

Complaint additionally referenced one heated exchange between Wilson and her direct


                                                19
supervisor as well as a critical performance review authored by her manager. Id. This Court

determined that these allegations did not suffice to state a claim of hostile work environment

under the ADA. Id. at * 5. Specifically, Wilson’s vague contentions that she was “ignored,

harassed, and bullied” were too conclusory to satisfy the federal pleading standard. Id.

Moreover, the Complaint’s references to exchanges between Wilson and her supervisors

amounted to only “a few isolated incidents” which could not give rise to a hostile work

environment claim. Id.

       The Second Amended Complaint does not permit an inference of a hostile work

environment because, setting aside its conclusory allegations, it only references two isolated

incidents of alleged misconduct. Richardson generally alleges a “campaign of abuse and

harassment” but provides few concrete allegations to support this claim. (ECF No. 2, at ¶¶

64, 72.) Instead, the Complaint vaguely references “meritless write-ups, hyper supervision,

hyper scrutinizing, disparate treatment (including charging her for a phone she allegedly lost

but not charging male counterparts for the same infraction), making false allegations regarding

performance, and have otherwise harassed Plaintiff.” (Id. at ¶ 81.) This catalogue of

complaints suffers from the same defects this Court identified in Wilson, as Richardson has

not provided any information about the identity of her alleged harassers, the content of the

alleged write-ups, or the time period during which these incidents occurred. Richardson’s

complaint of sex-based discrimination is especially vexing, as Plaintiff’s theory of recovery is

based on disability discrimination. Aside from these vague and misguided allegations, the

Complaint only references one encounter between Richardson and Lt. Timothy Perry

occurring in August 2016, during which Perry confiscated Richardson’s phone, escorted her


                                              20
from an unspecified location with the aid of another employee, and told her that she was “not

an officer.” Id. at ¶ 30. With no additional factual context provided, these actions do not

appear especially severe. Accordingly, Plaintiff has failed to state a hostile work environment

claim.

    D. Richardson has failed to state a claim of retaliation under both the ADA and the
       Rehabilitation Act.

         As previously explained, this Court has jurisdiction over Richardson’s retaliation claims

under both the Rehabilitation Act and the ADA.7 The Rehabilitation Act incorporates the

American with Disability Act’s anti-retaliation provision, which prohibits “discrimination

against any individual because she has opposed any act or practice made unlawful by” the

ADA. 42 U.S.C. § 12203(a). Unlike Richardson’s other pending claims, a retaliation claim

under the ADA or the Rehabilitation Act does not require the plaintiff to allege that she has a

disability. To state a claim of retaliation, Richardson must allege that: (1) she engaged in a

protected activity; (2) Defendants took an adverse action against her; and (3) a causal

connection exists between the protected activity and the adverse action. See Haulbrook v.

Michelin N. Am., 252 F.3d 696, 706 (4th Cir. 2001). At this stage, the employee may satisfy the

first element by alleging that she opposed a practice prohibited by the ADA or the

Rehabilitation Act. See Haulbrook v. Michelin North America, 252 F.3d 696, 706 n.3 (4th Cir.

2001) (holding that employee’s demand to speak with a lawyer could not provide a basis for



7 The MTA Defendants contend that this Court lacks jurisdiction over Richardson’s ADA claims based on the

doctrine of sovereign immunity. See, e.g., Mattison v. Maryland Transit Admin., et al., RDB-15-1627, 2016 WL
2898020, at *5 (D. Md. May 18, 2016) (dismissing Plaintiff’s ADA claims against the MTA to the extent that
plaintiff sought monetary relief). Jurisdiction is proper, however, to the limited extent that Richardson seeks
injunctive relief. See, e.g., Id. (permitting ADA claim against the MTA to proceed based on plaintiff’s claim for
injunctive relief).

                                                       21
an ADA retaliation claim because this activity was not protected by the ADA). When, as here,

a plaintiff pursues a retaliation claim based on filing a Charge of Discrimination, the Complaint

must allege that the Charge complained of unlawful activity prohibited by the applicable

statute. Mobley v. Advance Stores Co., Inc., 842 F. Supp. 2d 886, 891 (E.D. Va. 2012) (dismissing

Title VII retaliation claim based on filing an EEOC Charge because the Charge dealt solely

with his alleged disability and therefore did not constitute protected activity under Title VII).

       In this case, Richardson alleges that the MTA retaliated against her for filing a

complaint with the EEOC on May 26, 2016. See ECF No. 2, at ¶ 13 (“[A]fter she filed an

EEOC complaint in May 2016, she was accused of not being fit to serve as a police officer.”);

Id. at ¶¶ 64, 72 (“The . . . abuse and harassment . . . has been ongoing to this day since May

2016 immediately after she filed an EEOC discrimination and retaliation charge.”); ECF No.

20-1, at 1 (“This action results from a troubling response to Plaintiff filing an EEOC complaint

in May 2016.”). The Second Amended Complaint only claims that the EEOC Charge was

“for retaliation” and that she “decided not to pursue” it. (Id. at ¶¶ 13-14.) Aside from these

vague remarks, Richardson does not provide any information about the Charge’s contents and

neither party has provided this Court with a copy of the Charge. By failing to allege that she

had opposed conduct prohibited by the ADA or the Rehabilitation Act, Richardson has failed

to state a claim for retaliation under those statutes.

       The Complaint additionally references a second EEOC Charge, filed on July 25, 2016,

which Plaintiff describes as a “discrimination claim based on Disability and Retaliation.” (Id.

at ¶ 19.) The Complaint provides no additional details, and the parties have not submitted

this Charge for this Court’s review. Richardson does not appear to be pursuing a retaliation


                                                22
claim based on this Charge, as she repeatedly alleges that the MTA began to retaliate against

her immediately after she filed the May 2016 Charge and does not cite the July 2016 charge as

an alternative basis for retaliation. (Id. at ¶¶ 13, 64, 72.) Accordingly, Richardson has not

presented a claim for Retaliation based on the July 2016 Charge.

    III.    This case is Remanded to the Circuit Court for Baltimore City, Maryland.

        For the reasons stated above, Plaintiff’s two federal claims are dismissed. Remaining

are Richardson’s defamations claims (Counts I, II, and III); a breach of contract claim (Count

IV); as well as discrimination, disparate treatment, and retaliation claims brought pursuant to

the Maryland Fair Employment Practices Act. (Count VII).             In general, this Court may

exercise jurisdiction over state law “claims that are so related to claims in [an] action within

[their] original jurisdiction that they form part of the same case or controversy.” 28 U.S.C. §

1367. Having disposed of the federal claims which formed the basis of this Court’s subject

matter jurisdiction, this Court declines to exercise supplemental jurisdiction over the pending

state law claims. See 28 U.S.C. § 1367(c)(3) (authorizing a district court to decline to exercise

supplemental jurisdiction when it “has dismissed all claims over which it has original

jurisdiction”); Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995) (“[A] court has discretion

to dismiss or keep a case when it has dismissed all claims over which it has original

jurisdiction.”).

        When a district court declines to exercise supplemental jurisdiction over state law

claims originally brought in state court, it has the discretion to remand the case back to state

court. Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S. Ct. 614 (1988) (“A district court

has discretion to remand to state court a removed case involving pendent claims upon a proper


                                                23
determination retaining jurisdiction over the case would be inappropriate.”) This case was

originally filed in state court and it is therefore within this Court’s discretion to remand

Plaintiff’s state law claims back to the Circuit Court for Baltimore City. See Safar v. Tingle, 859

F.3d 241, 257 (4th Cir. 2017) (“[W]e have recognized that in declining supplemental

jurisdiction ... ‘a court may dismiss the claim or, if it was removed, remand it to State court.’”

(quoting Hinson v. Norwest Fin. South Carolina, 239 F.3d 611, 616 (4th Cir. 2001))); Wood v. Crane

Co., 764 F.3d 316, 321 (4th Cir. 2014) (“‘[A] federal district court has discretion under the

doctrine of pendent jurisdiction to remand a properly removed case to state court when all

federal-law claims have been eliminated.’” (quoting Carnegie-Mellon, 484 U.S. at 345)).

Accordingly, the remaining state law claims set forth in Counts I, II, III, IV, and VII are

REMANDED to the Circuit Court for Baltimore City.

                                       CONCLUSION

       For the reasons stated above, Plaintiff’s Motion to Amend the Complaint (ECF No.

34) is DENIED. Plaintiff’s Motion to Stay Proceedings Pending Completion of the EEOC

Investigation and Conciliation, and Request for Hearing (ECF No. 21) is DENIED and the

MTA Defendants’ Motion to Dismiss (ECF No. 13) is GRANTED IN PART and DENIED

IN PART.       This Court dismisses Plaintiff’s federal claims and declines to exercise

supplemental jurisdiction over her state law claims. This Court declines to rule on the

Greenside Defendant’s pending Motion to Dismiss, as it concerns only state law claims. (ECF

No. 8.) Plaintiff’s state law claims are REMANDED to the Circuit Court for Baltimore City.

       A separate Order follows.


       Dated: March 1, 2019

                                                24
     ______/s/__________________
     Richard D. Bennett
     United States District Judge




25
